PER CURIAM.
Jeffrey Zwirn appeals an order granting the motion of Florida Protection Services, L.P.-I, to compel arbitration. As Zwirn is an intended beneficiary of the contract, the order is affirmed on authority of Zac Smith & Co. v. Moonspinner Condominium Ass’n, 472 So.2d 1324, 1324-25 (Fla. 1st DCA 1985); see also Interpool Limited v. Through Transport Mutual Ins. Ass’n, 635 F.Supp. 1503, 1504-05 (S.D.Fla.1985). See generally Collier Land Corp. v. Royal Palm Beach Realty, Inc., 338 So.2d 859, 860 (Fla. 3d DCA 1976), cert. denied, 348 So.2d 945 (Fla.1977).
Affirmed.